320 F.3d 905
Mark W. FALKOWSKI; Michael Benz; Jean-Luc Chatelain; Phillippe C. Ciampossin; Craig W. Cornelius, Ph. D.; Gregg W. Cretella; John H. Davis; John D. Edwards; Anthony J. Fillicelli; Grady Floyd; Ingemar Gustafson; Arturo Gamboa; Srividya Krishnamachary; Matthew Long; Russell W. Loop, Sr.; Gregory J. Masek; Sanjay Mehta; Douglas A. Merk; Karl E. Minser; Linda J. Moore; Antruong Nguyen; Bang Nguyen; Dennis O'Dell; Gregory L. Orr; Tuan Pham; Eli Rapaich; Jonathan Reis; Brian K. Rice; Eric Rodriguez; Ken H. Rosenfeld; Jeremy Rubin, M.D.; Jan Schieberl; Rick Shroyer; Charles H. Smith; John Hampton Smith; Martha Torres; Dennis Totah; Vu Hao Truong; Sharon Woolsey, on behalf of themselves and all others similarly situated, Plaintiffs-Appellants,v.IMATION CORPORATION, a Delaware corporation; William T. Monahan; Bradley T. Sauer; Jill D. Burchill, Defendants-Appellees.
No. 01-16113.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted August 14, 2002.
Filed October 29, 2002.
Amended February 18, 2003.

Neal A. Dublinsky, Lionel Z. Glancy, Law Offices of Lionel Z. Glancy, Los Angeles, CA, for the appellants.
James K. Langdon II, Andrew Holly, Dorsey & Whitney LLP, Minneapolis, MN, for the appellees.
Appeal from the United States District Court for the Northern District of California; Jeremy Fogel, J., Presiding. D.C. No. CV-99-21072-JF.
Before HALL, KOZINSKI, and McKEOWN, Circuit Judges.

ORDER

1
The panel recalls the mandate that issued on November 20, 2002 for the limited purpose of amending the opinion filed October 29, 2002, 309 F.3d 1123 as follows:


2
1) In the second sentence of part IVB, insert "to the extent the claims are grounded in fraud," after ("under this chapter") and before "they are subject to Federal Rule of Civil Procedure 9(b)".


3
In accordance with this Court's General Orders, no further petitions for rehearing may be filed.